Robinson, J.
(dissenting). This is an appeal from an order overruling a demurrer to the complaint, which is for newspaper libel. The case is of little consequence; it does not warrant the expense of booking a lengthy decision. In a libel suit the rules of pleading are precisely the same as in any other action. The complaint must state facts sufficient to constitute a cause of action. When it fails to state a cause of action, then, for that reason, the defendant may demur to it. In stating the facts the complaint may aver that the libel was published concerning the defendant, without any colloquium to demonstrate it. Comp. Laws, § 7463. That does not change the rules of pleading; neither are the rules changed by any presumption of law or fact. Presumptions do not aid a complaint which fails to state a cause of action.
The statute does specifically provide that before commencing an action for newspaper libel, except in regard to a female, a notice to retract the libel must be served on the publisher, and then, if he does fairly retract, there can be no recovery in excess of actual damages, which the plaintiff must prove. Laws 1901, chap. 119; Comp. Laws, § 9562. Now as the complaint must state all facts necessary to show a cause of action, in this libel suit it must show that, before commencr ing the action, a retraction notice was served on the publisher. Otherwise, the retraction statute must be held void.
Here is the gist of the complaint. It avers that the plaintiff, sixty years, and a farmer of Glen Ullin, is so sure the world is coming to an end to-morrow that he has written all the members of his family, — his six children, — advising them to come and have a last supper at the parental home; that he has bought shrouds for himself and his family, and a gun to end the life of himself and the family, if they consent. *580It also avers that tbe libel is false and defamatory. Tbe complaint does not aver that a retraction notice was ever served. It does not aver that tbe publication was malicious, or that it did tbe plaintiff any actual injury by causing him pain, sorrow, grief, humiliation, or by causing his neighbors to shun or ridicule him. It avers that the plaintiff was injured .in his good name and fame as a citizen and resident of Morton county.
But it is said that the libel is actionable per se, and that in such a case nominal damages will be presumed. Hence it is argued that the complaint states a cause of action for nominal damages. That might be true were it not for the statute which provides that the damages must be proven, and not presumed. Under the plain words of the statute, no such action may be commenced without first serving a retraction notice; and if the publisher does fairly retract, the plaintiff is entitled to recover only such damages as he can show he has sustained. The constitutional right to a remedy for all wrongs to person, property, or character means all substantial wrongs. It does not mean that, to recover 10 cents or nominal damages, a party may subject the county to the expense of $100 or $1,000. The policy of the law is to discourage libel suits, because, in general, they are a nuisance to the public and a nuisance to the parties. A suit for $50,000 or $1,000,000 may last for a week or a month and result in a verdict for 6 cents, the same as the famous Ford Case and the Barnes-Eoosevelt Case.
The policy of the law is to give freedom to the press, to permit a newspaper to publish items of interest, without incurring the expense and delay of a special investigation, which would bar the publication of proper news items, and, as we have said, the complaint contains no averment that the publication was malicious, and the demurrer does not admit any fact that is not alleged, — and the libel itself contains no fair inference of malice. It does not convey the idea that the publisher knew anything of the plaintiff.
The occasion of the libel was thus: An alleged scientific astrologist in California gave out the item that the world would come to an end on December If, 1919. In many newspapers the item was published, with comments. It frightened many people and caused some to commit suicide. Since 1841 there has been a religious cult known as Adventists and Seven-Day Adventists. They have been looking for *581the millenium and the end of the world at certain scheduled times. Such good people are numerous, and they have many churches, and are quite susceptible to fake reports concerning the millenium. It is quite possible that the plaintiff is some kind of an Adventist, and that his neighbors gave out some such report as was published as a raillery on him. If he is an Adventist, he should not take offense at imputations quite common to those of that creed. If he is not an Adventist, such raillery should be to him as water on a duck’s back.
As the plaintiff is a farmer of sixty years, his fame must be local. “It begins and ends in the small circle of his foes and friends.” To those who know him the millenium item is no news — no gospel truth; to those who know him not, it is the same as if it referred to a person by any other name.
Certain it is the complaint does not aver malice, it does not aver the •service of a retraction notice, it does not show any actual injury to the name or fame of the plaintiff. Hence, it does not state a cause of action.